Citation Nr: 0212968	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  98-05 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), to include restoration of a 
50 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (RO).  The Board remanded this matter to the 
RO in June 2000 to afford the veteran a personal hearing.  
However, the hearing was not held and the facts described 
below necessitate that the veteran be afforded another 
opportunity to appear at a personal hearing.


REMAND

The veteran's VA Form 9, received by the RO in April 1998, 
includes a request for a personal hearing to be held before a 
member of the Board at the RO (Travel Board Hearing).  
However, a review of the claims file does not show that the 
veteran was provided with the Travel Board Hearing that he 
requested or that he withdrew his request.  The applicable 
law provides that a veteran who so requests shall be provided 
with a personal hearing unless the veteran withdraws the 
request.  38 U.S.C.A. §§ 7105, 7107 (West 1991); 38 C.F.R. 
§§ 20.700, 20.703, 20.704 (2001).

Following the Board's June 2000 remand, the RO scheduled the 
veteran for a Travel Board Hearing.  However, all of the 
notifications were returned as nondeliverable.  According to 
the August 2002 Informal Hearing Presentation prepared by the 
veteran's representative, the veteran's most recent address 
is 531 N. Bluff St., Apt. 2, St. George, Utah.  The address 
of PO Box 2558, Mesquite, Nevada is also of record.  The 
Board notes that the RO used the Nevada address in an August 
2002 letter when it informed the veteran that his case was 
being returned to the Board. 

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Therefore, this case is remanded for the following 
action:

The RO is requested to confirm the 
veteran's current address of record and 
to schedule the veteran for a Travel 
Board Hearing as soon as practicable and 
to advise the veteran accordingly.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


